
	
		III
		110th CONGRESS
		1st Session
		S. RES. 336
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2007
			Mrs. Hutchison (for
			 herself, Mrs. Feinstein,
			 Mr. Specter, Mr. Leahy, Mr.
			 Lugar, Mr. Webb,
			 Mr. Reid, Mr.
			 Conrad, Mr. Dodd,
			 Mr. Allard, Mr.
			 Durbin, Mr. Nelson of
			 Nebraska, Mr. Alexander,
			 Mr. Dorgan, Mr.
			 Stevens, Mr. Lott,
			 Mr. Kennedy, Mr. Roberts, Mr.
			 Bennett, Mr. Cochran,
			 Mr. Coleman, and
			 Mr. Bunning) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and honoring the 20 years of
		  service and contributions of Dr. James Hadley Billington as Librarian of
		  Congress.
	
	
		Whereas Dr. James H. Billington was nominated to be the
			 13th Librarian of Congress by President Ronald Reagan in 1987, and was
			 confirmed by the Senate and sworn in as Librarian of Congress on September 14,
			 1987;
		Whereas the world renowned collections of the Library of
			 Congress, the largest and most comprehensive in history, have grown by almost
			 50,000,000 items since Dr. Billington became Librarian, totaling more than
			 135,000,000 today;
		Whereas, during Dr. Billington’s tenure, the Library of
			 Congress modernized its collection through the creation of the National Digital
			 Library Program, the American Memory program, THOMAS, and the World Digital
			 Library;
		Whereas the Librarian created the first ever private
			 sector philanthropic and advisory group, The Madison Council, to spearhead
			 countless programs for the Library and assist in its funding efforts;
		Whereas the Library of Congress has successfully acquired
			 the 1507 Martin Waldseemuller map, the Martin Carson collection of early
			 Americana, the Jay Kislak early Americas collection, and has also continued the
			 preservation of Library collections and promoted cultural and educational
			 outreach programs through the added assistance of private contributions and
			 in-kind gifts collected during Dr. Billington’s tenure;
		Whereas, during James Billington’s Librarianship, the
			 Library of Congress has displayed its treasures and those of other Nations in
			 more than 300 spectacular and enriching exhibitions at the Library and on its
			 Internet website;
		Whereas, during Dr. Billington’s tenure, the Library of
			 Congress has been a leader in the library world in establishing systems to
			 protect vast collections such as the National Recording Registry and the
			 National Digital Information Infrastructure and Preservation Program,
			 developing cutting edge preservation developments to maintain and protect
			 multiple format collections for future generations, and also ensuring the
			 security of staff, researchers, and visitors;
		Whereas the Kluge Center at the Library of Congress was
			 established during the Librarian’s tenure to foster mutually enriching
			 interaction between the scholarly world and policy makers and supports the
			 $1,000,000 Kluge Prize honoring lifetime achievements in the humanities;
		Whereas the Library of Congress Thomas Jefferson and John
			 Adams buildings were restored by Congress over a multi-year period and reopened
			 to the public in 1997, restoring in particular the century-old Jefferson
			 Building to its former glory as one of the most beautiful buildings in
			 America;
		Whereas Dr. Billington has overseen the consolidation of
			 the Library’s recorded sound and moving images in a large-scale digital storage
			 archive at the Packard Campus for Audio-Visual Conservation, which was
			 constructed through a unique private-public partnership with the Packard
			 Humanities Institute;
		Whereas the Library of Congress and First Lady Laura Bush
			 instituted and have co-sponsored the very popular National Book Festival
			 annually since 2001, celebrating the joy of reading and the creativity of
			 America’s writers and illustrators;
		Whereas the programs of the Library of Congress, including
			 the National Digital Library which processed over 5,000,000,000 transactions in
			 2006 alone, have made freely available to the American people millions of
			 historical items in the Library’s incomparable collection through online
			 databases, including 11,000,000 rare primary source materials from its
			 collection, to invigorate and promote lifelong learning in every locality in
			 the United States: Now, therefore, be it
		
	
		That the Senate recognizes and honors
			 the 20 years of service and contributions of Dr. James Hadley Billington as
			 Librarian of Congress.
		
